Case 21-10527-JTD   Doc 124   Filed 03/25/21   Page 1 of 7
Case 21-10527-JTD   Doc 124   Filed 03/25/21   Page 2 of 7




                    Exhibit A
                                                   Case 21-10527-JTD              Doc 124        Filed 03/25/21   Page 3 of 7

                                                                                      Exhibit A
                                                                                Served via First-Class Mail

                      Name                                   Attention                          Address 1                 Address 2                City        State       Zip
 2245 Valley LLC                                Attn: Jamie Johnson                  225 W Hospitality Ln         Suite 315                 San Bernardino     CA      92408
 Allan Company                                  Attn: Jason Young                    14620 Joanbridge St                                    Baldwin Park       CA      91706
 California Dept of Resources                   Recycling and Recovery               1001 I St                    Mail Stop 9A              Sacramento         CA      95814
 Emerging Acquisitions LLC                                                           3592 W 5th Ave                                         Eugene             OR      97402
 Federal Communications Commission              Attn: Matthew Berry                  Office of General Counsel    445 12th St SW            Washington         DC      20554
 Internal Revenue Service                                                            PO Box 21126                                           Philadelphia       PA      19114
 Internal Revenue Service                       Attn: Insolvency                     1352 Marrows Rd              2nd Floor                 Newark             DE      19711-5445
 Internal Revenue Service                       Centralized Insolvency Operation     PO Box 7346                                            Philadelphia       PA      19101-7346
 Nissan Motor Acceptance Corp.                                                       8900 Freeport Pkwy                                     Irving             TX      75063
 Office of the Attorney General                 U.S. Department of Justice           Attn: Michael B. Mukasey     950 Pennsylvania Ave NW   Washington         DC      20530-0001
 Office of the United States Attorney for the
 District of Delaware                           c/o US Attorneys Office              Hercules Building            1313 N Market St          Wilmington         DE      19801
 Olympic Wire & Equipment Co. Inc.                                                   PO Box 3227                                            Newport Beach      CA      92659
 Pennsylvania Office of the Attorney General                                         Strawberry Square            16th Floor                Harrisburg         PA      17120
 Pension Benefit Guaranty Corp.                 Office of the General Counsel        1200 K St NW                                           Washington         DC      20005-4026
 Plastic Express                                Attn: Monica Ruiz                    15450 Salt Lake Ave                                    City of Industry   CA      91745
 PNC Equipment Finance LLC                                                           655 Business Center Dr                                 Horsham            PA      19044
 Polyquest Inc.                                 Attn: Heather Mercer                 1979 Eastwood Rd             Suite 201                 Wilmington         NC      28403
 Secretary of State                             Division of Corporations             Franchise Tax                PO Box 7040               Dover              DE      19903
 Secretary of Treasury                                                               15th & Pennsylvania Ave NW                             Washington         DC      20220
 Secretary of Treasury                                                               PO Box 7040                                            Dover              DE      19903
 Securities & Exchange Commission               Attn: Mark Schonfeld                 3 World Financial Center     Suite 400                 New York           NY      10281-1022
 Signature Business Leasing LLC                                                      225 Broadhollow Rd           Suite 132W                Melville           NY      11747
 Southern California Edison Company             Attn: Director or Officer            10060 Telegraph Rd                                     Ventura            CA      93004
 Stonebriar Commercial Finance LLC                                                   5601 Granite Pkwy            Suite 1350                Plano              TX      75024
 Susquehanna Commercial Finance Inc.                                                 2 Country View Rd            Suite 300                 Malvern            PA      19355
 Texas Office of the Attorney General                                                300 W 15th St                                          Austin             TX      78701
 Toyota Industries Commercial Finance Inc.                                           PO Box 9050                                            Dallas             TX      75019-9050
 Toyota Motor Corporation                                                            PO Box 3457                                            Torrance           CA      90510
 UMB Bank N.A., as Trustee                                                           120 S Sixth St               Suite 1400                Minneapolis        MN      55402
 Wells Fargo Bank N.A.                                                               PO Box 3072                                            Cedar Rapids       IA      52406-3072




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                Page 1 of 1
Case 21-10527-JTD   Doc 124   Filed 03/25/21   Page 4 of 7




                    Exhibit B
                                                Case 21-10527-JTD                Doc 124       Filed 03/25/21      Page 5 of 7

                                                                                     Exhibit B
                                                                               Served via Electronic Mail

                     Name                                          Attention                                  Address 1                                     Email
                                                                                                                                      csimon@crosslaw.com
                                                                                                   Attn: Christopher P. Simon, Esq. & kmann@crosslaw.com
 Allan Company                               c/o Cross & Simon LLC                                 Kevin S. Mann, Esq.                smacdonald@crosslaw.com
                                                                                                                                      mgottfried@elkinskalt.com
                                                                                                                                      aaburto@elkinskalt.com
 Allan Company                               c/o Elkins Kalt Weintraub Reuben Gartside LLP         Attn: Michael I. Gottfried, Esq.   myuen@elkinskalt.com
 American Starlinger Sahm                    Attn: Wes Wood                                                                           wwood@starlingersahm.com
 American Supply Company                     c/o Sterling Industries LP                            Attn: Alex Nehora                  anehorai@aol.com
                                                                                                                                      michael.messersmith@arnoldporter.com
                                             Attn: Michael Messersmith, Sarah Gryll, & Ginger                                         sarah.gryll@arnoldporter.com
 Arnold & Porter Kaye Scholer LLP            Clements                                                                                 ginger.clements@arnoldporter.com
 B&B Plastics Recyclers Inc.                 Attn: Susana Rodriguez                                                                   info@bbplasticsinc.com
                                                                                                                                      akramer@otterbourg.com
                                                                                                   Attn: Andrew M. Kramer, David W. dmorse@otterbourg.com
 Bank Leumi USA                              c/o Otterbourg PC                                     Morse, & Frank J. Pecorelli        fpecorelli@otterbourg.com
                                                                                                                                      knight@rlf.com
                                                                                                                                      queroli@rlf.com
                                                                                                   Attn: John H. Knight & David T.    rbgroup@rlf.com
 Bank Leumi USA                              c/o Richards Layton & Finger PA                       Queroli                            ann-jerominski-2390@ecf.pacerpro.com
 California Office of the Attorney General                                                                                            bankruptcy@coag.gov
 Cigna                                       Attn: Director or Officer                                                                pdmglendale@cigna.com
 City of Riverside                           Attn: Finance Division & Public Utilities                                                callcenter@riversideca.gov
 Custom Polymers Pet LLC                     Attn: Petra                                                                              petra@custompolymers.com
                                                                                                                                      olivia.salvatierra@lgbs.com
                                                                                                                                      dallas.bankruptcy@publicans.com
                                                                                                                                      dallas.bankruptcy@lgbs.com
                                                                                                                                      beth.weller@lgbs.com
 Dallas County                               c/o Linebarger Goggan Blair & Sampson LLP             Attn: Elizabeth Weller             dora.casiano-perez@lgbs.com
 Delaware Office of the Attorney General     Delaware Department of Justice                                                           attorney.general@delaware.gov
 Delaware Secretary of State                 Division of Corporations                                                                 dosdoc_bankruptcy@state.de.us
 Delaware State Treasury                                                                                                              statetreasurer@state.de.us
 Duris Corporation                           Attn: Sam Hong                                                                           samhong805@gmail.com
                                                                                                                                      hhecfb@hershnerhunter.com
 Emerging Acquisitions LLC                   c/o Hershner Hunter LLP                               Attn: Nancy K. Cary                ncary@hershnerhunter.com
 Engie Resources LLC                         Attn: Tamara Cooper                                                                      tamara.cooper@engie.com
 Exact Staff                                 Attn: Jennie Bowles                                                                      jbowles@exactstaff.com
 Fairmont Logistics                          Attn: Dalila Gomez                                                                       dalila@fairmontlogistics.com
                                                                                                                                      sroth@gapac.com
 GP Harmon Recycling LLC                     dba Harmon Associates LLC                             Attn: Susan Roth & Jason Smither jsmithe@gapac.com
 Indorama Ventures Sustainable Solutions -
 Fontana                                     Attn: Paul Lee                                                                         paul.lee@us.indorama.net
 Internal Revenue Service                    Attn: Susanne Larson                                                                   sbse.Insolvency.balt@irs.gov
 KT Resources                                Attn: Kitaek Oh                                                                        okt@ktresources.net
 Latham & Watkins LLP                        Attn: Andrew C. Ambruoso                                                               andrew.ambruoso@lw.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                               Page 1 of 3
                                                 Case 21-10527-JTD                Doc 124       Filed 03/25/21         Page 6 of 7

                                                                                      Exhibit B
                                                                                Served via Electronic Mail

                   Name                                             Attention                                   Address 1                                 Email
 Latham & Watkins LLP                         Attn: James Ktsanes                                                                     james.ktsanes@lw.com
                                                                                                                                      jbjork@latham.com
 Latham & Watkins LLP                         Attn: Jeff Bjork                                                                        carbonlite.lwteam@lw.com
 MacDermid Incorporated                       Attn: Deborah Gorzelany                                                                 deborah.gorzelany@macdermidenthone.com
 Marglen Industries Inc                       Attn: M. Cook                                                                           mcook@marglen.us
                                              Attn: Dan Zinman, Tammy Simpers, & Gregg
 Miles Chemical Company Inc.                  Milhaupt                                                                                cs@mileschemical.com
 MoLo Solutions                               Attn: Kelly Barnes                                                                      kelly.barnes@shipmolo.com
 Nestle Waters North America Inc.             Attn: Maria French & Tonia M. Cannon                                                    maria.french@waters.nestle.com
                                                                                                                                      marcy.smith@troutman.com
                                                                                                                                      wlbank@troutman.com
                                                                                                                                      monica.molitor@troutman.com
 Nestle Waters North America Inc.             c/o Troutman Pepper Hamilton Sanders LLP              Attn: Marcy J. McLaughlin Smith   peggianne.hardin@troutman.com
                                                                                                    Attn: Robert S. Hertzberg & Kay   robert.hertzberg@troutman.com
 Nestle Waters North America Inc.             c/o Troutman Pepper Hamilton Sanders LLP              Standridge Kress                  kay.kress@troutman.com
                                                                                                                                      panderson@niagarawater.com
 Niagara Bottling LLC                         Attn: Pamela Anderson Cridlebaugh & Sid Gulati                                          sgulati@niagarawater.com
                                                                                                                                      caroline.djang@bbklaw.com
 Niagara Bottling LLC                         c/o Best Best & Krieger LLP                           Attn: Caroline R. Djang, Esq.     laurie.verstegen@bbklaw.com
 OCI International Inc.                       Attn: Jake Hwang                                                                        jake@ocii.net
                                                                                                                                      joseph.mcmahon@usdoj.gov
 Office of the U.S. Trustee                   Attn: Joseph J. McMahon, Jr.                                                            ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                      carolina.velarde@bantaminc.com
 Official Committee of Unsecured Creditors    c/o Bantam Materials International                    Attn: Vytas Gruodis               vytas.gruodis@bantaminc.com
 Official Committee of Unsecured Creditors    c/o Banyan Plastics                                   Attn: Sloan Sherman               sloan@banyanplastics.com
 Official Committee of Unsecured Creditors    c/o Everrank Investment Group Inc.                    Attn: David Ha                    davidha@everrankca.com
                                                                                                                                      nevrard@exactstaff.com
                                                                                                                                      gordonsmith17@yahoo.com
 Official Committee of Unsecured Creditors    c/o Exact Staff Inc.                                  Attn: Gordon Smith                kgoodwin@exactstaff.com
 Official Committee of Unsecured Creditors    c/o Niagara Bottling LLC                              Attn: John Breedlove, Esq.        jbreedlove@niagarawater.com
                                                                                                                                      mark@replenysh.com
 Official Committee of Unsecured Creditors    c/o Replenysh Inc.                                    Attn: Mark Armen                  legal@replenysh.com
                                                                                                                                      lworley@rplanetearth.com
 Official Committee of Unsecured Creditors    c/o rPlanet Earth Los Angeles LLC                     Attn: Robert Daviduk              bob@rplanetearth.com
 Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                              Attn: Andrew C. Ambruoso, Esq.    andrew.ambruoso@lw.com
 Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                              Attn: James Ktsanes, Esq.         james.ktsanes@lw.com
                                                                                                    Attn: Jeffrey E. Bjork, Esq. &    jeff.bjork@lw.com
 Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                              Nicholas J. Messana, Esq.         nicholas.messana@lw.com
                                                                                                                                      bankfilings@ycst.com
                                                                                                                                      rbrady@ycst.com
                                                                                                    Attn: Robert S. Brady, Edwin J.   eharron@ycst.com
 Orion Energy Partners Investment Agent LLC   c/o Young Conaway Stargatt & Taylor LLP               Harron, & Kara Hammond Coyle      kcoyle@ycst.com
                                                                                                                                      akramer@otterbourg.com
 Otterbourg P.C.                              Attn: Andrew M. Kramer & David E. Morse                                                 dmorse@otterbourg.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                Page 2 of 3
                                                   Case 21-10527-JTD             Doc 124         Filed 03/25/21     Page 7 of 7

                                                                                       Exhibit B
                                                                               Served via Electronic Mail

                     Name                                             Attention                                Address 1                                     Email
 Plastic Recycling Corp of California           Attn: Sally Houghton                                                                    shoughton@prcc.biz
                                                c/o Smith Anderson Blount Dorsett Mitchell &       Attn: Gerald A. Jeutter, Jr., Esq. & jjeutter@smithlaw.com
 PolyQuest Inc. & PQ Recycling LLC              Jernigan LLP                                       Anna B. Osterhout, Esq.              aosterhout@smithlaw.com
 PQ Recycling, a Polyquest Company              Attn: Megan Adams                                                                       meganadams@polyquest.com
 Quality Freight Logistics Inc.                 Attn: Philip Wojtuniecki                                                                pwojtuniecki@qflteam.com
                                                                                                                                        sales@repetinc.com
 RePET Inc.                                     Attn: Jui-Li Yen & Jay Chein                                                            jchou@repetusa.com
 Securities & Exchange Commission               Attn: Marc Berger, Regional Director                                                    bankruptcynoticeschr@sec.gov
 Securities & Exchange Commission               c/o Office of General Counsel-Bankruptcy           Attn: Michael A. Berman              secbankruptcy-ogc-ado@sec.gov
                                                                                                                                        sena.customersupport@shell.com
                                                                                                                                        travis.torrence@shell.com
 Shell Energy North America LP                  Attn: Bankruptcy & Credit                                                               nashira.parker@shell.com
 Shermco Industries Inc                         Attn: Allison Jones                                                                     ajones@shermco.com
                                                                                                                                        mmenkowitz@foxrothschild.com
                                                                                                                                        jmanfrey@foxrothschild.com
                                                                                                                                        jdistanislao@foxrothchild.com
 Solid Waste Services Inc.                      dba J.P. Mascaro & Sons                            c/o Fox Rothschild LLP               brian-oneill-fox-5537@ecf.pacerpro.com
 Sorema, Division of Previero                   Attn: Director or Officer                                                               cwcozart@aol.com
                                                                                                                                        mphillips@mmwr.com
 Starlinger & Co. Gesellschaft M.B.H.           c/o Haynsworth Sinkler Boyd PA                     Attn: Frank T. Davis III             marc-phillips-8177@ecf.pacerpro.com
                                                                                                                                        mmenkowitz@foxrothschild.com
                                                                                                                                        jmanfrey@foxrothschild.com
                                                                                                   Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
 TotalRecycle Inc.                              c/o Fox Rothschild LLP                             Jason C. Manfrey, Esq.               brian-oneill-fox-5537@ecf.pacerpro.com
 UMB Bank N.A., in its separate capacities as                                                                                           michael.messersmith@arnoldporter.com
 TX DIP Agent, PA DIP Agent, TX Bonds                                                              Attn: Michael D. Messersmith,        sarah.gryll@arnoldporter.com
 Trustee, and PA Bonds Trustee                  c/o Arnold & Porter Kaye Scholer LLP               Sarah Gryll, & Ginger Clements       ginger.clements@arnoldporter.com
                                                                                                                                        david.a.smith@troutman.com
                                                                                                                                        david.stratton@troutman.com
                                                                                                                                        evelyn.meltzer@troutman.com
                                                                                                                                        ken.listwak@troutman.com
 UMB Bank N.A., in its separate capacities as                                                                                           wlbank@troutman.com
 TX DIP Agent, PA DIP Agent, TX Bonds                                                              Attn: David B. Stratton, Evelyn J.   monica.molitor@troutman.com
 Trustee, and PA Bonds Trustee                  c/o Troutman Pepper Hamilton Sanders LLP           Meltzer, & Kenneth A. Listwak        peggianne.hardin@troutman.com
 Waste Management                               Attn: Shameka Harney                                                                    sharney@wm.com
 Waste Management Recycle America LLC           c/o Monzack Mersky & Browder PA                    Attn: Rachel B. Mersky               rmersky@monlaw.com
 WorldWide of New York Inc.                     Attn: Lisa Lee & Jeff SooHoo                                                            jeff@wwofny.com
                                                                                                                                        rbrady@ycst.com
                                                Attn: Robert S. Brady, Edwin J. Harron, & Kara                                          eharron@ycst.com
 Young Conaway Stargatt & Taylor LLP            Hammond Coyle                                                                           kcoyle@ycst.com




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                   Page 3 of 3
